Citation Nr: 1759320	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depression.

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling from April 11, 1988.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1977 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2015, the Veteran testified at a hearing before the undersigned.  In May 2015 the Board, among other things, remanded the above issues for additional development.

The claim of an increased rating for a left knee disability from April 11, 1988, and a TDIU prior to July 14, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depression is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at all times during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for depression are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9434 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his depression is worse than rated and warrants a higher evaluation.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's depression is rated as 50 percent disabling under 38 C.F.R. Â§ 4.130, Diagnostic Code 9434 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The record on appeal shows that the Veteran's depression has been productive of symptoms such as psychomotor slowing, a blunt affect, and a dysphoric mood at the June 2011 VA examination; thinking it would be better if he was dead, poor concentration, poor short and long term memory, poor sleep, poor appetite, a sad and irritable affect, possible tactile hallucinations, and an inability to manage his funds at Dr. Rebecca L. Sorrow's July 2012 evaluation; as well as suicidal ideation, a depressed mood, anxiety, suspiciousness/irritation, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood, loss of interest, and variable appetite at the March 2016 VA examination. 

Tellingly, the United States Court of Appeals for Veterans Claims (Court) has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Therefore, when considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture and when resolving all reasonable doubt in his favor, the Board finds that the evidence shows that the appellant's depression has approximated the criteria for a 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130; Fenderson. 

However, the Board finds that the criteria for a higher rating of 100 percent are not met.  In this regard, the Board finds that that the most probative evidence of record does not show his depression causes total social and occupational impairment despite the fact that it shows he has not worked since approximately 2009 and he recently divorced from his second wife in 2014.  See, e.g., VA examinations dated in June 2011 and March 2016; Dr. Sorrow's evaluation dated in July 2012.  Tellingly, nothing in the record shows that the Veteran's stopped working in 2009 solely due to his service-connected depression.  In fact, it appears from his statements to the June 2011 VA examiner that his musculoskeletal disabilities, and not his depression, played the primary role in his not continuing to work as a certified nursing assistant because he reported that he stopped work because he was limited to light duties.  Likewise, while the Veteran told the March 2016 VA examiner that he divorced from his second wife in 2014, the record also shows that had a good enough relationship with his children that they manage his finances (see Dr. Sorrow's July 2012 evaluation) and he had a good enough relationship with one of his daughter's that she and her two children live with him (see VA examination dated in March 2016).  Moreover, while the Veteran has some memory loss, there is no evidence of memory loss for names of close relatives, own occupation, or own name.  Similarly, the Board finds that the most probative evidence of record shows that the Veteran does not have persistent delusions or hallucinations even though in July 2012 Dr. Sorroe reported that it was "possible" that he had tactile hallucinations.  There is also no evidence in the record of gross impairment in thought processes, communication, or of disorientation to time or place.  Grossly inappropriate behavior as well as an inability to perform activities of daily living (including maintenance of minimal personal hygiene) has also not been shown.  Lastly, while he had suicidal ideation, the record is negative a plan or any evidence that he is a persistent danger of hurting others.  

In fact, at the June 2011 VA examination it was opined that he was appropriately dressed and groomed; his speech was coherent and goal directed; his eye contact was good; he was generally alert and well oriented; he did not appear to be overly distressed; his thought process was linear and devoid of delusional content; and there was no evidence of any thought or perceptional disturbance.  Likewise, at Dr. Sorrow's July 2012 evaluation it was noted that the Veteran was neatly dressed, well-groomed, engaged in spontaneous conversation, was cooperative, was able to care for himself, was oriented to place, person, time, and situation, had no though disorder, and denied homicidal ideation.  Similarly, at the March 2016 VA examination it was opined that the Veteran had adequate grooming; he did not have behavior/psychomotor activity; his speech had a normal rate, volume, rhythm, and tone; he did not have hallucinations; and his thought process was linear, logical and goal-directed.  

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's depression is not manifested by symptomatology that causes total occupational and social impairment at any time during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the criteria for a 100 percent rating are not met for the Veteran's depression at any period during the appeal.  See 38 C.F.R. § 4.130; Fenderson. 


ORDER

An initial 70 percent rating for depression is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits. 


REMAND

As to the claim for a higher rating for a left knee disability from April 11, 1988, the Board finds that another remand is necessary because it is unclear from a review of the post-remand VA examination report whether the examination included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations along with a comparison of these motions in the left knee with the right knee.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non weight-bearing situations when rating a disability based on lost motion).  As such, a new VA examination is necessary to conduct the appropriate range of motion testing.  38 U.S.C.A. § 5103A(d) (West 2014).

As to the claim for a TDIU prior to July 14, 2010, the Board finds that this issue must also be remanded because it is inextricably intertwined with the above claim for a higher rating for a left knee disability from April 11, 1988.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding VA and private treatment records.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his left knee disorder since April 11, 1988, to include any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his left knee disorder since April 11, 1988.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A. Range of Motion Studies:

The examiner should identify all left knee pathology found to be present since April 11, 1988.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present since April 11, 1988.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time since April 11, 1988.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time since April 11, 1988.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

B. Other Findings:

The examiner should also state whether the left knee disorder is productive of recurrent subluxation or lateral instability since April 11, 1988.

4.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


